


Exhibit 10.24
 
DYCOM INDUSTRIES, INC. BOARD OF DIRECTORS
 
DESCRIPTION OF NON-EMPLOYEE DIRECTORS'
COMPENSATION


Effective as of November 20, 2012
 
Annual Retainer
 
•
$42,500 per year.

 
Lead Director Fees
 
•
$15,000 per year.

 
Committee Chairman Fees
 
•
$15,000 per year for Audit Committee chair.

•
$10,000 per year for Compensation Committee chair.

•
$7,500 per year for the chair of the Corporate Governance Committee and the
Finance Committee.

 
Committee Member Fees
 
•
$1,250 for each regular committee meeting attended in person.

•
$750 for each telephonic committee meeting attended.



Meeting Fees
 
•
$2,250 for each regular or special Board of Directors meeting attended in
person.

•
$1,000 for each telephonic Board of Directors meeting attended.



Expenses
 
•
Reimbursement for reasonable expenses incurred in connection with meetings.

 
Equity Awards
 
•
Pursuant to the 2007 Non-Employee Directors Equity Plan, an annual equity award
will be granted to each continuing non-employee director as of the date of
Dycom's annual general meeting of shareholders.  The value, form and terms of
the award are recommended by the Compensation Committee.



•
Pursuant to the 2007 Non-Employee Directors Equity Plan, an equity award will be
granted upon a new non-employee director's initial election or appointment to
the Board of Directors.  The value, form and terms of the award are recommended
by the Compensation Committee.





